Notice of Pre-AIA  or AIA  Status
 	The present application 16/544,642, filed on 8/19/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 	This application is a continuation application of PCT/CN2018/097748 filed on 07/30/2018
DETAILED ACTION
Claims 1-3,7-9,11-13,16-17,19-20 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 6/8/2022
Drawings
The Drawings filed on 8/19/2019 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for CHINA foreign priority under  35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA application # 201710642152.5 filed on 07/31/2017

Statutory Review under 35 USC § 101
Claims 1-3,7-9 are directed  a method and have been reviewed.
 	Claims 1-3,7-9 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 11-13,16-17 are directed to A computing device comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform have been reviewed
 	Claims 11-13,16-17 appear to be statutory, as the computing device includes hardware (at least one data processor) as disclosed in ¶ 0141-0142, 0143-0146,0149, fig 13  of the applicant’s specification referring to physical processor cores
Claims 19-20 are directed  to A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the terminal to perform a plurality of operations: have been reviewed
 	Claims 19-20 appear to be statutory, as non-transitory computer storage medium storing computer-executable instructions  (specification: 0146,0149, 0151) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).



35 USC § 101
	In view of applicant’s amendment, remarks, the rejection under 35 USC 101 as set forth in the previous office action is here withdrawn.
35 USC § 112
 	In view of applicant’s amendment, remarks, the rejection under 35 USC 112 as set forth in the previous office action is here withdrawn.
Interview:
 	On 6/13/2022, a telephone call was made to applicant's Attorney Ai Leen Koh Reg. No. 77,267 discussed examiner’s amendment to claims 1-2,11-12,16,19-20 cancel claims 4-5,14.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-3,7-9,11-13,16-17,19-20.

EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ai Leen Koh Reg. No. 77,267 on 6/13/2022.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:
(Currently Amended) A method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, the method comprising:
generating a machine learning model for processing search query terms, the generating including training the model using query samples having multiple search terms to obtain target term features of the multiple search terms, wherein a target term feature of a search term within a query is used for indicating a relative importance of the term relative to other search terms in the same query for a query result;
after the generating, 
receiving from a user a target query;
segmenting the target query into a plurality of search terms;
determining, for each search term of the plurality of search terms, an eigenvalue for the search term based on the target term feature of the search term obtained by the machine learning model;
inputting the plurality of search terms and a plurality of eigenvalues corresponding to the plurality of search terms into the machine learning model, wherein the machine learning model is configured to: 
	for each search term of the plurality of search terms, (1) calculate a score for the search term; and (2) determine a discarding/keeping condition of the search term according to the score, including:
		obtaining a recalled document corresponding to the query samples;
		determining a feature of the term in the query samples in the recalled document; and
		determining the discarding/keeping condition of the term in the query samples according to the feature; and
	select, from the plurality of search terms, a subset of search terms whose scores exceed a preset threshold as retrieval terms for the target query; 
using the retrieval terms as a new search query to be input into a search engine; and
displaying, to the user, documents returned by the search engine in response to the new search query.
(Currently Amended) [AltContent: textbox (+)]The method according to claim 1, wherein the training [[the]] further comprises:
determining a discarding/keeping condition of a term in a query sample after obtaining the query sample, the discarding/keeping condition being used for indicating whether the term is used for generating the retrieval terms [[item]];
determining an eigenvalue of the term on the target term feature; and
training the query sample, the discarding/keeping condition of the term, and the eigenvalue of the term, to obtain the machine learning model.
(Previously Presented) The method according to claim 2, wherein determining an eigenvalue of the term on the target term feature comprises:
obtaining a target term eigenvalue determining tool generated according to a corpus; and
determining the eigenvalue of the term on the target term feature by using the target term eigenvalue determining tool.
(Cancelled)
(Cancelled) 
(Cancelled)
(Previously Presented) The method according to claim 1, further comprising:
obtaining a correction retrieval item generated by a non-machine learning model for the target query; and
correcting, using the correction retrieval item, the retrieval terms.
(Previously Presented) The method according to claim 7, wherein correcting the retrieval terms comprises:
in accordance with a determination that a term determined by the machine learning model as a non-certainly kept term is determined by the non-machine learning model as meeting a certainly keeping condition, correcting the term determined by the machine learning model from a non-certainly kept term to a certainly kept term.
(Previously Presented) The method according to claim 1, wherein the target term feature comprises any one of the following items or a combination of a plurality of the following items:
a part-of-speech feature, a syntax dependency feature, an inverse document frequency, pointwise mutual information, a term vector class feature, an importance feature, closeness, and a term dimension feature.
(Canceled) 
(Currently Amended) A computing device comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations comprising:
generating a machine learning model for processing search query terms, the generating including training the model using query samples having multiple search terms to obtain target term features of the multiple search terms, wherein a target term feature of a search term within a query is used for indicating a relative importance of the term relative to other search terms in the same query for a query result;
after the generating, 
receiving from a user a target query;
segmenting the target query into a plurality of search terms;
determining, for each search term of the plurality of search terms, an eigenvalue for the search term based on the target term feature of the search term obtained by the machine learning model;
inputting the plurality of search terms and a plurality of eigenvalues corresponding to the plurality of search terms into the machine learning model, wherein the machine learning model is configured to: 
	for each search term of the plurality of search terms, (1) calculate a score for the search term; and (2) determine a discarding/keeping condition of the search term according to the score, including:
		obtaining a recalled document corresponding to the query samples;
		determining a feature of the term in the query samples in the recalled document; and
		determining the discarding/keeping condition of the term in the query samples according to the feature; and
	select, from the plurality of search terms, a subset of search terms whose scores exceed a preset threshold as retrieval terms for the target query; 
using the retrieval terms as a new search query to be input into a search engine; and
displaying, to the user, documents returned by the search engine in response to the new search query.
(Currently Amended) [AltContent: textbox (+)]The computing device according to claim 11, wherein the training further comprises:
determining a discarding/keeping condition of a term in a query sample after obtaining the query sample, the discarding/keeping condition being used for indicating whether the term is used for generating the retrieval terms [[item]];
determining an eigenvalue of the term on the target term feature; and
training the query sample, the discarding/keeping condition of the term, and the eigenvalue of the term, to obtain the machine learning model.
(Previously Presented) The computing device according to claim 12, wherein determining an eigenvalue of the term on the target term feature comprises:
obtaining a target term eigenvalue determining tool generated according to a corpus; and
determining the eigenvalue of the term on the target term feature by using the target term eigenvalue determining tool.
(Cancelled)
(Cancelled)
(Currently Amended) The computing device according to claim 11, wherein the plurality of operations further comprise:
obtaining a correction retrieval item generated by a non-machine learning model for the target query; and
correcting, using the correction retrieval item, the retrieval [[item]] terms.
(Original) The computing device according to claim 11, wherein the target term feature comprises any one of the following items or a combination of a plurality of the following items:
a part-of-speech feature, a syntax dependency feature, an inverse document frequency, pointwise mutual information, a term vector class feature, an importance feature, closeness, and a term dimension feature.
(Cancelled)
(Currently Amended) A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computing device to perform a plurality of operations including:
generating a machine learning model for processing search query terms, the generating including training the model using query samples having multiple search terms to obtain target term features of the multiple search terms, wherein a target term feature of a search term within a query is used for indicating a relative importance of the term relative to other search terms in the same query for a query result;
after the generating, 
receiving from a user a target query;
segmenting the target query into a plurality of search terms;
determining, for each search term of the plurality of search terms, an eigenvalue for the search term based on the target term feature of the search term obtained by the machine learning model;
inputting the plurality of search terms and a plurality of eigenvalues corresponding to the plurality of search terms into the machine learning model, wherein the machine learning model is configured to: 
	for each search term of the plurality of search terms, (1) calculate a score for the search term; and (2) determine a discarding/keeping condition of the search term according to the score, including:
		obtaining a recalled document corresponding to the query samples;
		determining a feature of the term in the query samples in the recalled document; and
		determining the discarding/keeping condition of the term in the query samples according to the feature; and
	select, from the plurality of search terms, a subset of search terms whose scores exceed a preset threshold as retrieval terms for the target query; 
using the retrieval terms as a new search query to be input into a search engine; and
displaying, to the user, documents returned by the search engine in response to the new search query.
(Currently Amended) [AltContent: textbox (+)]The non-transitory computer readable storage medium according to claim 19, wherein the training further comprises:
determining a discarding/keeping condition of a term in a query sample after obtaining the query sample, the discarding/keeping condition being used for indicating whether the term is used for generating the retrieval terms [[item]];
determining an eigenvalue of the term on the target term feature; and
training the query sample, the discarding/keeping condition of the term, and the eigenvalue of the term, to obtain the machine learning model.









Reasons for Allowance

 	Claims 1-3,7-9,11-13,16-17,19-20 (re-numbered as 1-13) are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to     the claims, remarks filed on 6/8/2022,  further examiner’s amendment to claims 1-2,    11-12,16,19-20 cancel claims 4-5,14,  the prior art of Ye, US Pub.No. 2018/0329951, Szeto, US Pub. No. 2018/0018590 do not disclose, make obvious or otherwise suggest the structure of applicant’s
“for each search term of the plurality of search terms, (1) calculate a score for the search term; and (2) determine a discarding/keeping condition of the search term according to the score, including:
obtaining a recalled document corresponding to the query samples;
determining a feature of the term in the query samples in the recalled document; and
	determining the discarding/keeping condition of the term in the query samples according to the feature”, claim 1,11,19
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-3,        7-9,12-13,16-17,20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154